Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence 06/15/22 regarding application 17/532,662, in which claims 19 and 20 were amended. Claims 1-20 are pending in the application and have been considered.

Response to Arguments
Replacement Figs. 1-5 overcome the objections to the drawings, and so they are withdrawn.
The amended specification overcomes the objection for a minor informality, and so the objection is withdrawn.
Amended claim 20 overcomes the objection for a minor informality, and so the objection is withdrawn.
The arguments on page 11 regarding the 35 U.S.C. 102(a)(1) rejections based on Dimitroff have been considered and are not persuasive. First, on page 11 Applicant argues the 102 rejection of claim 1 based on Dimitroff should be withdrawn because Dimitroff does not disclose “… a session associated with a user and having an audio channel that is synchronized with a non-audio channel”, allegedly because the audio and video calls refer to alternative types of calls, Dimitroff fails to disclose a video call having no audio, and Dimitroff entirely fails to disclose synchronization of two channels.  In response, it seems that Applicant is arguing that the claim requires synchronization of a video having audio with another, distinct audio call. However, the particular language of the claim merely requires “… a session associated with a user and having an audio channel that is synchronized with a non-audio channel”. Since video is an “non-audio” channel, and Applicant admits on page 11 that Dimitroff discloses “a video call that includes audio”, the video call that includes audio per se is fairly considered a session associated with a user and having an audio channel that is synchronized with a non-audio channel, since the audio and video occur simultaneously. In other words, the particular language of the claim does not rule out a single video call having synchronized video and audio. In order for a video call to actually be considered a “video” “call”, those skilled in the art of videoconferencing would have recognized that there had to be at least some sort of overlap between the video and audio channels, i.e. “synchronization”.
Applicant’s next argument on page 12 that Dimitroff does not disclose “sending a signal to cause inaudible output on the audio channel to the user”, allegedly because “At no point is the inaudible sound signature output on the audio channel to the user” is also not persuasive. As Applicant admits on page 12, Dimitroff explicitly describes an inaudible sound signature is played from the loudspeaker of the communication device. This is fairly considered “sending a signal to cause inaudible output on the audio channel to the user”.
Finally, Applicant’s next argument on page 12 that in Dimitroff, the inaudible sound signatures are not sent “… in response to each determination that the prompt on the non-audio channel has not been received from the user” has been considered and is persuasive. More particularly, although the examiner disagrees with Applicant that the sound signatures are not sent “in response to anything”, the Examiner agrees that in the “normally silent” embodiment of Dimitroff, the inaudible sound signatures are not sent “… in response to each determination that the prompt on the non-audio channel has not been received from the user”. Dimitroff sends the inaudible outputs in response to a timer expiring (see [0021]), and while this appears to be done while waiting for the user to select a CD to answer the call ([0019]), this is not considered equivalent to Applicant’s deliberate, repeated determinations that the prompt on the non-audio channel has not been received from the user as recited in the independent claims. Accordingly, the 35 U.S.C. 102(a)(1) and 103 claim rejections based on Dimitroff, Srinivasa, McNair, Reshef, Dutta, and Haskin are withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1, 8, and 15 is Dimitroff et al. (2016/0301810). Dimitroff discloses receiving an indication of a start of a session associated with a user and having an audio channel that is synchronized with a non-audio channel (audio and video connections of communication devices, [0011], initiating a video call, [0017]); in response to a determination that the prompt on the non-audio channel has been received from the user (when the user selects a CD from the list, [0019], [0035]): selecting an audible output based on an activity by the user on the non-audio channel (the CD the user selected, [0019], [0035], and sending a signal to cause the audible output to be output on the audio channel (when the user selects a CD from the list, that CD is used to answer the video call, [0019], [0035]).  However, Dimitroff does not disclose “…repeatedly determining, after the receiving, whether a prompt on the non-audio channel has been received from the user; sending a signal to cause an inaudible output on the audio channel to the user in response to each determination that the prompt on the non-audio channel has not been received from the user”, because in the “normally silent” embodiment of Dimitroff, the inaudible sound signatures are not sent “… in response to each determination that the prompt on the non-audio channel has not been received from the user”. Dimitroff instead sends the inaudible outputs in response to a timer expiring (see [0021], and while this appears to be done while waiting for the user to select a CD to answer the call ([0019]), this is not considered equivalent to Applicant’s explicit, repeated determinations that the prompt on the non-audio channel has not been received from the user recited in the independent claims.

A combination or modification of Dimitroff and the other prior art of record would not have resulted in the limitations of claims 1, 8, and 15, and therefore claims 1, 8, and 15 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 2-7, 9-14, and 16-20 are allowable because they further limit allowable parent claims 1, 8, and 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                    07/13/22